DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5/6/21, 12/1/20 have been considered by the examiner.  It is noted that four of the references cited on the IDS filed 6/2/20 have been lined through since those listings do not provide the Issue Date and the Name of Patentee or Applicant of those references.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0001 of the specification should be updated to indicate Serial No. 16/180,779 is now U.S. Patent No. 10,702,040; and
In paragraph 0059, on line 16 it appears that “Figure 22B” should be “Figure 22A” and on line 17 it appears that “Figure 23A” should be “Figure 22B”.  
Appropriate correction is required.

Claim Objections
s 22 and 23 are objected to because of the following informalities:  
In regard to claims 22 and 23, it appears that the “air inlet opening” defined therein has already been defined as the “air vent” defined in claim 16 (from which claims 22 and 23 depends via claims 21 and 5).  It appears that claim 22 should be canceled and claim 23 should be amended to depend from claim 21 and on line 1 of claim 23, “then air inlet opening” should be “the air vent”.
   Appropriate correction is required.

Allowable Subject Matter
Claims 3, 5, 14-16 and 21-24 are free of the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Buschemeyer reference is cited as being directed to the state of  the art as a teaching of the combination of a bag containing a fluid which is applied via a sponge applicator.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895.  The examiner can normally be reached on Monday-Friday 6:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DJW
5/12/21

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754